            Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


PROVEN NETWORKS, LLC,

                       Plaintiff,                     Case No. 6:20-cv-00202

                v.                                    JURY TRIAL DEMANDED

DELL TECHNOLOGIES, INC., DELL, INC.
EMC CORPORATION.

                       Defendants.



                COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST DELL TECHNOLOGIES, INC., DELL, INC., EMC CORPORATION

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Proven Networks, LLC (“Plaintiff” or “Proven

Networks”) makes the following allegations against Defendants Dell Technologies, Inc., Dell Inc.,

and EMC Corporation. (collectively, “Defendants”):

                                        INTRODUCTION

       1.       This complaint arises from Defendants’ unlawful infringement of the following

United States patents owned by Proven Networks, each of which generally relate to data

networking technology: United States Patent Nos. 8,018,852 (“’852 Patent”), 8,165,024 (the “’024

Patent”), 8,812,454 (the “’454 Patent”), and 7,450,507 (the “’507 Patent”) (collectively, the

“Asserted Patents”).

       2.       The management and optimization of data flow in networking systems is essential

in modern society. Not only do computers, smartphones, and home automation devices operating

via the Internet generate data traffic, but basic technology such as voice services and file transfers



                                                  1
            Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 2 of 12




do as well. The enormous increase in multimedia content, such as videos, has greatly increased

data traffic without proportional increases in data bandwidth. One problem caused by the large

consumption of high-bandwidth multimedia content is that more important data, including

relatively low-bandwidth services such as voice services and data transfers (e.g., financial data),

can suffer due to lack of bandwidth, resulting in dropped calls and incomplete file transfers.

Optimization of data traffic in data networks has become even more important in order to navigate

the bandwidth limitations.

       3.       Another modern trend is greater use of cloud-based data services. One advantage

is that companies can reduce their capital expenses by migrating their enterprise data to these data

centers. However, data centers charge their enterprise customers by both the amount of data stored

and the amount of data accessed—where the costs vary among different data storage providers

depending on bandwidth, storage demand, and even time of day. The ability to manage the storage

of data based on parameters such as data size and storage duration, is essential to manage the

associated cost.

       4.       The Asserted Patents originated from telecommunications and wireless networking

research from Alcatel-Lucent. The inventors were keenly aware of the increase of high-bandwidth

applications such as video, especially in wireless and mobile networks, and sought to develop

technology to maintain acceptable performance for as many users, for as long as possible, under

varying and adverse data traffic conditions. Further, the inventors sought to managing the costs

associated with the storage and access of such data in cloud-based data services.

       5.       For example, the ’852 Patent teaches methods to augment routing decisions in

networking equipment by using techniques based on “equal cost” paths to optimize data traffic.

The ’024 Patent teaches the use of a “deep packet inspection” device, especially in wireless




                                                 2
            Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 3 of 12




networks, to examine the characteristics of data packets passing through the network in order to

provide classification data to the data packets for downstream application-specific processing.

The ’454 Patent teaches methods to manage the storage of data based on a determined storage

duration time and a probability density function, in order to reduce the amount of unnecessary data

in storage. The ’507 Patent teaches a rate-limiting hierarchy method to control the bandwidth usage

of different classifications of data traffic with provisions for exceeding the designated bandwidth

by borrowing excess bandwidth from other classifications of data traffic under configurable

conditions.

                                            PARTIES

       6.       Plaintiff Proven Networks, LLC is a company organized under the laws of the State

of California. Proven Networks is the sole owner by assignment of all right, title, and interest in

the Asserted Patents.

       7.       On information and belief, Defendant Dell Technologies Inc. is a corporation

organized under the laws of the State of Delaware, with its principal place of business at One Dell

Way, Round Rock, Texas 78682.

       8.       On information and belief, Defendant Dell Inc., a subsidiary of Dell Technologies

Inc., is a corporation organized under the laws of the State of Delaware, with its principal place of

business at One Dell Way, Round Rock, Texas 78682.

       9.       On information and belief, Defendant EMC Corporation, a subsidiary of Dell

Technologies Inc., is a corporation organized under the laws of the State of Massachusetts, with a

principal place of business at One Dell Way, Round Rock, Texas 78682.




                                                 3
           Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 4 of 12




                                 JURISDICTION AND VENUE

        10.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and

1338(a).

        11.     This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within this District giving rise to this action, and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendants would

not offend traditional notions of fair play and substantial justice. Defendants, directly and through

subsidiaries or intermediaries, have committed and continue to commit acts of infringement in this

District by, among other things, making, using, importing, offering to sell, and selling products

that infringe the Asserted Patents.

        12.     Venue is proper in this District under 28 U.S.C. §1400 (b). Defendants are

registered to do business in Texas, and upon information and belief, Defendants have transacted

business in this District and have committed acts of direct and indirect infringement in this District

by, among other things, importing, offering to sell, and selling products that infringe the Asserted

Patents. Defendants have a regular and established place of business in the District, including a

shared corporate office at One Dell Way, Round Rock, Texas 78682. See Exhibits 10-12.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 8,018,852

        13.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        14.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

8,018,852, titled “Equal-Cost Source-Resolved Routing System and Method.” The ’852 Patent




                                                  4
            Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 5 of 12




was duly and legally issued by the United States Patent and Trademark Office on September 13,

2011. A true and correct copy of the ’852 Patent is attached as Exhibit 1.

          15.   On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Dell Networking OS (versions 10, 9.9, 9.8, 9.7,

9.2, 9.0.2.0, 8.3.19.0, 8.3.11.1, 8.3.10.0, 8.1.1.0) and network devices running Dell Networking

OS such as S4048-ON, S6000-ON, Z9500, S6000, S4820T, Z9000, S4810, E-Series ExaScale,

that directly infringe, literally and/or under the doctrine of equivalents, claims 1–18 of the ’852

Patent.

          16.   Defendants also knowingly and intentionally induce infringement of claims 1–18

of the ’852 Patent in violation of 35 U.S.C. § 271(b). At least through the filing and service of this

Complaint, Defendants have knowledge of the ’852 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’852 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through user manuals and online

instruction materials on their website) to use the Accused Products in ways that directly infringe

the ’852 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’852 Patent, thereby specifically

intending for and inducing their customers to infringe the ’852 Patent through the customers’

normal and customary use of the Accused Products.

          17.   The Accused Products satisfy all claim limitations of claims 1–18 of the ’852 Patent.

A claim chart comparing independent claim 1 of the ’852 Patent to the representative Accused

Product, Dell Networking OS 9.9, is attached as Exhibit 2.




                                                  5
          Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 6 of 12




        18.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’852

Patent pursuant to 35 U.S.C. §271.

        19.     As a result of Defendants’ infringement of the ’852 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        20.     Defendants’ infringing activities have injured and will continue to injure Plaintiff

unless and until this Court enters an injunction prohibiting further infringement of the ’852 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,165,024

        21.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        22.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

8,165,024, titled “Use of DPI to Extract and Forward Application Characteristics.” The ’024 Patent

was duly and legally issued by the United States Patent and Trademark Office on April 24, 2012.

A true and correct copy of the ’024 Patent is attached as Exhibit 3.

        23.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the VMware NXS-T Data Center and SonicWALL

Reassembly-Free Deep Packet Inspection (RFDPI) engine and security appliances running RFDPI




                                                  6
          Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 7 of 12




engine, such as SonicWall TZ Series and SonicWall NSA series, that directly infringe, literally

and/or under the doctrine of equivalents, claims 1–25 of the ’024 Patent.

       24.     Defendants also knowingly and intentionally induce infringement of claims 1–25

of the ’024 Patent in violation of 35 U.S.C. §271 (b). At least through the filing and service of this

Complaint, Defendants have knowledge of the ’024 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’024 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe

the ’024 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’024 Patent, thereby specifically

intending for and inducing their customers to infringe the ’024 Patent through the customers’

normal and customary use of the Accused Products.

       25.     The Accused Products satisfy all claim limitations of claims 1–25 of the ’024 Patent.

Claim charts comparing independent claim 1 of the ’024 Patent to representative Accused Products,

VMware NXS-T Data Center and SonicWALL RFDPI, are attached as Exhibits 4-5.

       26.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’024

Patent pursuant to 35 U.S.C. §271.

       27.     As a result of Defendants’ infringement of the ’024 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.




                                                  7
          Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 8 of 12




        28.     Defendants’ infringing activities have injured and will continue to injure Plaintiff

unless and until this Court enters an injunction prohibiting further infringement of the ’024 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,812,454

        29.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        30.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

8,812,454, titled “Apparatus and Method for Managing Storage of Data Blocks.” The ’454 Patent

was duly and legally issued by the United States Patent and Trademark Office on August 19, 2014.

A true and correct copy of the ’454 Patent is attached as Exhibit 6.

        31.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as the Dell vSAN and infrastructure appliances

running vSAN such as Dell EMC VxRail and VMware ESXI, that directly infringe, literally and/or

under the doctrine of equivalents, claims 1–21 of the ’454 Patent.

        32.     Defendants also knowingly and intentionally induce infringement of claims 1–21

of the ’454 Patent in violation of 35 U.S.C. §271 (b). At least through the filing and service of this

Complaint, Defendants have knowledge of the ’454 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’454 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through user manuals and online

instruction materials on their website) to use the Accused Products in ways that directly infringe

the ’454 Patent. Defendants do so knowing and intending that their customers and end users will




                                                  8
          Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 9 of 12




commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’454 Patent, thereby specifically

intending for and inducing their customers to infringe the ’454 Patent through the customers’

normal and customary use of the Accused Products.

        33.     The Accused Products satisfy all claim limitations of claims 1–21 of the ’454 Patent.

A claim chart comparing independent claim 8 of the ’454 Patent to the representative Accused

Product, Dell vSAN, is attached as Exhibit 7.

        34.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’454

Patent pursuant to 35 U.S.C. §271.

        35.     As a result of Defendants’ infringement of the ’454 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        36.     Defendants’ infringing activities have injured and will continue to injure Plaintiff

unless and until this Court enters an injunction prohibiting further infringement of the ’454 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 7,450,507

        37.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.




                                                  9
         Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 10 of 12




       38.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

7,450,507 titled “Hierarchal Rate-Limiting at a Network Node that Utilizes an Infinity Rate-Limit

Check.” The ’507 Patent was duly and legally issued by the United States Patent and Trademark

Office on November 11, 2008. A true and correct copy of the ’507 Patent is attached as Exhibit 8.

       39.     On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain products (“Accused Products”), such as VMware SD-WAN by VeloCloud and VMware

vSphere, including Dell network routers and switches that operate VMware SD-WAN

(VeloCloud) and VMware vSphere, that directly infringe, literally and/or under the doctrine of

equivalents, claims 1–20 of the ’507 Patent.

       40.     Defendants also knowingly and intentionally induce infringement of claims 1–20

of the ’507 Patent in violation of 35 U.S.C. §271 (b). At least through the filing and service of this

Complaint, Defendants have knowledge of the ’507 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’507 Patent, Defendants continue to actively encourage

and instruct their customers and end users (for example, through user manuals and online

instruction materials on their website) to use the Accused Products in ways that directly infringe

the ’507 Patent. Defendants do so knowing and intending that their customers and end users will

commit these infringing acts. Defendants also continue to make, use, offer for sale, sell, and/or

import the Accused Products, despite their knowledge of the ’507 Patent, thereby specifically

intending for and inducing their customers to infringe the ’507 Patent through the customers’

normal and customary use of the Accused Products.

       41.     The Accused Products satisfy all claim limitations of claims 1–20 of the ’507 Patent.

A claim chart comparing independent claim 1 of the ’507 Patent to the representative Accused

Product, the VMware SD-WAN, is attached as Exhibit 9.




                                                 10
            Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 11 of 12




        42.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and are liable for infringement of the ’507

Patent pursuant to 35 U.S.C. §271.

        43.     As a result of Defendants’ infringement of the ’507 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        44.     Defendants’ infringing activities have injured and will continue to injure Plaintiff

unless and until this Court enters an injunction prohibiting further infringement of the ’507 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Defendants has infringed, either literally and/or

under the doctrine of equivalents the ’852 Patent, ’024 Patent,’454 Patent, and ’507 Patent;

        b.      A permanent injunction prohibiting Defendants from further acts of infringement

of the ’852 Patent, ’024 Patent,’454 Patent, and ’507 Patent;

        c.      A judgment and order requiring Defendants to pay Plaintiff its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendants’ infringement of the ’852

Patent, ’024 Patent,’454 Patent, and ’507 Patent; and

        d.      A judgment and order requiring Defendants to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;




                                                  11
            Case 6:20-cv-00202-ADA Document 1 Filed 03/19/20 Page 12 of 12




       e.        A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. §285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendants; and

       f.        Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.


Dated: March 19, 2020                         Respectfully submitted,

                                              /s/ Reza Mirzaie

                                              Reza Mirzaie (CA SBN 246953)
                                              rmirzaie@raklaw.com
                                              Marc A. Fenster (CA SBN 181067)
                                              Email: mfenster@raklaw.com
                                              Brian D. Ledahl (CA SBN 186579)
                                              Email: bledahl@raklaw.com
                                              Benjamin T. Wang (CA SBN 228712)
                                              Email: bledahl@raklaw.com
                                              Kent N. Shum (CA SBN 259189)
                                              kshum@raklaw.com
                                              RUSS AUGUST & KABAT
                                              12424 Wilshire Blvd. 12th Floor
                                              Los Angeles, CA 90025
                                              Phone: (310) 826-7474

                                              Attorneys for Plaintiff Proven Networks, LLC




                                                12
